DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eugene Chong on 4/1/2021 and 4/5/2021.
The application has been amended as follows: 
Claim 1 should read:
“1.    A shoe fastening system for a shoe comprising: an anchoring strap-clip configured to attach to a first pair of eyelets of the shoe comprising: 
two parallel regions configured to be positioned inside the shoe under the first pair of eyelets; 
a bar region of the anchoring strap-clip, configured to traverse the first pair of eyelets on the outside of the shoe, wherein the bar region of the anchoring strap-clip is threadably separable into a first split bar region and a second split bar region; and 
two curved regions connecting the parallel regions to the bar region, wherein
the two curved regions traverse through the first pair of eyelets;
an adjustment strap-clip configured to attach to a second pair of eyelets of the shoe comprising:
two parallel regions configured to be positioned inside the shoe under the second pair of eyelets;
a bar region of the adjustment strap-clip, configured to traverse the second pair of eyelets on the outside of the shoe; and

a strap closure comprising:
an anchoring end portion configured to attach to the bar region of the anchoring strap-clip;
an adjustable end portion configured to traverse under the bar region of the adjustment strap-clip that allows for the shoe to be fasten; and 
a fastening portion configured to connect the anchoring end portion with the adjustable end portion.”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of an anchoring strap-clip configured to attach to a first pair of eyelets of the shoe comprising: two parallel regions, a bar region that is threadably separable, two curved regions, an adjustment strap-clip, two parallel regions, a bar region, two curved regions, a strap closure, an anchoring end portion, an adjustable end portion, and a fastening portion to overcome the prior art.  The prior art references do not disclose the specific relationship between the regions of two anchoring strap clips with a separable bar region as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of a parallel regions, bar regions, curved regions, strap closures, anchoring end portions, an adjustable end portion, and a fastening portion are known to be used in the lace fasteners art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677